Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
With the preliminary amendment of 1/23/20, claims 1-15 are pending.  
Election/Restrictions
As provided in 37 CFR 1.475:
(a) An international and a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in an application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
(b) An international or a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories.
(1) A product and a process specially adapted for the manufacture of said product; or 
(2) A product and process of use of said product; or 
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or 
(4) A process and an apparatus or means specifically designed for carrying out the said process; or 
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process. 
(c) If an application contains claims to more or less than one of the combinations of categories of invention set forth in paragraph (b) of this section, unity of invention might not be present.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(d) If multiple products, processes of manufacture or uses are claimed, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the main invention in the claims, see PCT Article 17(3)(a)  and § 1.476(c). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale



Restriction is required under 35 U.S.C. 121 and CFR 1.475.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-4, drawn to “A method for producing an unsaturated hydrocarbon compound represented by the following formula (2) or a geometric isomer thereof, comprising: decarboxylating an unsaturated hydrocarbon dicarboxylic acid compound represented by the following formula (1) or a geometric isomer thereof in the presence of a ferulic acid decarboxylase in which an amino acid at position 395 of an amino acid sequence set forth in SEQ ID NO: 2 or corresponding to the position is glutamine, histidine, asparagine, leucine, isoleucine, methionine, lysine, serine, arginine, tyrosine, or phenylalanine [Chem. 1]…”, classified in class 435, subclass 146 (C12P7/42.cpc classification).
Group II, claims 5-12, drawn to “A ferulic acid decarboxylase comprising: an amino acid at position 395 of an amino acid sequence set forth in SEQ ID NO: 2 or corresponding to the position, the amino acid modified to glutamine, histidine, asparagine, leucine, isoleucine, methionine, lysine, serine, arginine, tyrosine, or phenylalanine, wherein the ferulic acid decarboxylase has catalytic activity for producing an unsaturated hydrocarbon compound represented by the following formula (2) or (5) or a geometric isomer thereof [Chem. 4]..”, classified in class 435, subclass 232 (C12N9/88.cpc classification).
Group III, claim 13, drawn to “An agent for promoting production of an unsaturated hydrocarbon compound represented by the following formula (2) or a geometric isomer thereof by decarboxylating an unsaturated hydrocarbon dicarboxylic acid compound represented by the following formula (1) or a geometric isomer thereof, the agent comprising: a ferulic acid decarboxylase in which an amino acid at position 395 of an amino acid sequence set forth in SEQ ID NO: 2 or corresponding to the position is glutamine, histidine, asparagine, leucine, isoleucine, methionine, lysine, serine, arginine, tyrosine, or phenylalanine; a DNA encoding the ferulic acid decarboxylase; or a vector inserted with the DNA [Chem. 6], classified in class 435, subclass 69.2 (C07K14/81.cpc classification).
Group IV, claims 14-15, drawn to “An agent for promoting production of an unsaturated hydrocarbon compound represented by the following formula (5) or a geometric isomer thereof by decarboxylating an unsaturated hydrocarbon dicarboxylic acid compound represented by the following formula (3) or a geometric isomer thereof, the agent comprising: a ferulic acid decarboxylase in which an amino acid at position 395 of an amino acid sequence set forth in SEQ ID NO: 2 or corresponding to the position is glutamine, histidine, asparagine, leucine, isoleucine, methionine, lysine, serine, arginine, tyrosine, or phenylalanine; a DNA encoding the ferulic acid decarboxylase; or a vector inserted with the DNA [Chem. 7], classified in class 435, subclass 69.2 (C07K14/81.cpc classification).
The inventions listed as groups I-IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.  The technical feature linking groups I-IV appears to be that they all relate to ferulic acid decarboxylase in which an amino acid at position 395 Accession No. CEN61045 teaches a ferulic acid decarboxylase, where position 394 is Arg(R) and position 395 is Lys(K) and reads upon mutants of claims 5-6, and which inherently catalyze the stated reaction(s) of claims 1-4 and therefore anticipates claims 1-6.   Therefore groups I-IV share no special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.  In addition, the method of group I do not comprise all of the methods for making or using the products of groups II-IV.  Accordingly, groups I-IV are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept.  
The election of an invention and species (if required) may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention and species.
Should Applicants traverse on the ground that the inventions or species are not patentably independent or distinct, Applicants should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the 
If restriction between product and process claims has been required, the following applies.  Where Applicant elects claims directed to a product, and the product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the Official Gazette notice dated March 26, 1996 (1184 O.G. 86; see also M.P.E.P. 821.04, In re Ochiai, and In re Brouwer).  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right, if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  To be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  
If restriction between combination and subcombination inventions has been required, the following applies. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, Applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages.  It is also requested that Applicants put the serial number on every page of their response.
It is also requested that Applicants identify support, within the original application, for any amendments to the claims and specification.
If Applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, Applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940.  The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B 408 918 7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652                                                                                                                                                                                     
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940